          Case 3:17-cv-00101-RDM Document 265 Filed 04/09/19 Page 1 of 3
1700 G Street NW,
Washington, DC 20552

April 9, 2019

Via ECF

The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:      CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM

Dear Judge Vanaskie:

        The Bureau writes concerning Defendants’ withholding of hundreds of responsive, non-
privileged documents based on inappropriate assertions of the attorney work product privilege.
Since the Bureau first raised the issue with Your Honor in January, Defendants have re-examined
1,377 assertions of the work product privilege. As a result, Defendants recently produced to the
Bureau hundreds of responsive documents that were initially withheld as privileged, and re-
classified hundreds more as not actually being protected by the attorney work product privilege and
instead being protected by the attorney-client privilege. Though Your Honor’s in camera review is
underway, the Bureau believes that relief is warranted now, because the error rate of 44.8% that
came to light as a result of Defendants’ re-examination of their privilege assertions is unacceptably
high.

        Ordering re-examination of all of a party’s privilege assertions is appropriate when sampling
shows unacceptably high error rates. For example, in Meeropol v. Meese, 790 F.2d 942, 960 (D.C.
Cir. 1986), the D.C. Circuit found a sample’s error rate of 25% to be “unacceptably high” and
remanded to the district court with instructions to require the re-examination of all of that party’s
privilege assertions that had not been previously submitted for review. Other courts have reached
similar results. See, e.g., United States v. Louisiana, 2015 WL 4619561, at *7-8 (M.D. La. July 31,
2015) (ordering re-review of all privilege assertions after high error rate associated with sample);
Henderson Apartment Venture, LLC v. Miller, 2011 WL 1300143, at *10 (D. Nev. Mar. 31, 2011)
(same).

        Here, the error rate of 44.8% nearly doubles the error rate that the D.C. Circuit found to be
unacceptable in Meeropol. The 44.8% error rate is a weighted average of the error rates associated
with two sets of documents over which Defendants asserted work product privilege. The first set is
comprised of the 915 documents that Defendants identified as lacking information about the actual
or anticipated litigation needed to support a work product privilege claim. On March 11, Defendants
provided supplemental information for only 364 of those 915 work product privilege assertions. See
Ex. 1 (Mar. 11, 2019 Letter, filed under seal) at part II. They ceased asserting the work product
privilege over the remaining 551 documents (approximately 60% of the 915 documents). See id. Of
those 551 documents, Defendants produced 341 of them, advising the Bureau that the documents
“have been determined not to be privileged” (Ex. 2 (Mar. 5, 2019 Letter)); and for 210 of them,
          Case 3:17-cv-00101-RDM Document 265 Filed 04/09/19 Page 2 of 3



Defendants determined that another privilege, not the work product privilege, applied (Ex. 1 at parts
III and IV).

        The second set is comprised of the 462 documents that were selected for in camera review.
On March 5 and 13, Defendants provided Your Honor with supplemental information in connection
with that review. After a request by the Bureau, Defendants provided that supplemental information
to the Bureau on March 15. Of the 462 documents to be reviewed, Defendants re-categorized 12
documents as protected by the attorney-client privilege, not the work product privilege. And
Defendants did not provide supplemental information for 54 documents, opting instead to produce
the documents to the Bureau. Thus, even before Your Honor’s review began, 14 percent of the
documents in the sample set (66 out of 462) had been erroneously marked as being protected by the
attorney work product privilege.

        During the parties’ April 3 conferral about this issue (which followed a March 26 letter from
the Bureau), Defendants contended that switching a privilege assertion from the work product
privilege to the attorney-client privilege should not be considered an error. The Bureau disagrees.
The relevant question is whether Defendants’ initial designation of documents as protected by the
work product privilege accurately identified documents prepared by or for an attorney in
anticipation of litigation. Because Defendants have concluded that the work product privilege does
not attach to these documents, the original assertions of the work product privilege are appropriately
classified as errors. See, e.g., Fosbre v. Las Vegas Sands Corp., 2016 WL 183476, at *9 (D. Nev.
Jan. 14, 2016) (“Defendants’ withdrawal of privilege assertions to a significant number of
documents weighs in favor of in camera review . . . . [because it] raises legitimate doubts about its
care in asserting the attorney-client privilege”). In any event, even if those documents were
excluded, as Defendants suggested, the error rate would remain unacceptably high at 28.7% across
all 1,377 documents.

        Defendants also have suggested that the errors associated with the set of 915 documents
should be ignored because that set was not a random sample. But, if anything, these errors are even
more probative because Defendants self-identified that sample; neither Your Honor nor the Bureau
had a hand in identifying the 915 documents in this set. See Defendants’ Ltr. to Judge Vanaskie
(Doc. 206) at 3; Feb. 5, 2019 Hearing Transcript at 11:4-10. Indeed, though the Bureau requested
that Defendants provide us with a list of the 915 documents that they identified before their review
commenced, and Defendants agreed to do so (see Feb. 14, 2019 Hearing Transcript at 21:9-19),
they never did. Thus, the fact that Defendants’ selected their sample of 915 documents does not
provide a basis for exclusion of that sample in calculating an error rate.

        In light of the high error rate that has been discovered, and consistent with the approach
adopted by other courts, the Bureau proposes a path forward where Defendants re-evaluate the
remaining documents for which they assert the work product privilege that are not part of the
above-described supplementations. Thereafter, a new sample for in camera review should be drawn
to test whether the incorrect assertions of the work product privilege persist at a rate that warrants
more drastic relief. See, e.g., United States v. Louisiana, 2015 WL 4619561, at *7-8 (M.D. La. July
31, 2015) (warning party, after in camera review of a sample of documents from the privilege log
showed an unacceptably high error rate, that persistent erroneous privilege assertions “may result in
a finding of waiver and an order of production as to all documents being withheld”).


                                                  2
          Case 3:17-cv-00101-RDM Document 265 Filed 04/09/19 Page 3 of 3



        The Bureau should not be deprived of responsive documents for which the work product
privilege is incorrectly asserted. Defendants’ flawed privilege review withheld hundreds of
responsive documents that were only recently produced to the Bureau after Defendants were
required to re-examine their privilege assertions. Given the high error rate associated with
Defendants’ work product privilege assertions, the requested relief is the bare minimum that needs
to be done to credibly conclude that responsive, non-privileged documents are not being withheld in
significant numbers.

                                                     Respectfully submitted,
                                                     /s/ Nicholas Lee




                                                 3
